This cause comes by appeal from the superior court of Cook county. There came with it the case of People ex rel. John V. Farwell against these same respondents, (No. 24297.) At an earlier date this court, by agreement of the parties, dismissed the last mentioned case. This appeal now pends on the one record in No. 24296. The subject matter of the lawsuit is a petition formandamus to compel the city to pay four certain judgments owned by the petitioner, as assignee. These judgments all arise out of personal injuries and were all assigned by the original holders to the petitioner.
The questions involved in this appeal are the same as those arising in People v. Kelly, (ante, p. 616.) The only substantial difference in the facts is that in that case the judgment was for damages to property, while in this case the judgments are each for personal injuries. In this case, as in the other, appellees moved to transfer the cause to the Appellate Court on the ground that the validity of a statute is not involved. That motion here, as there, bore *Page 632 
also the concession of the appellees that appellant is not, by proper construction of the Judgment Tax Fund act, confined to the judgment tax fund for payment of his judgment. What was stated in the opinion in People v. Kelly, supra, is decisive of the questions in the case before us, and, for reasons there stated, the judgment of the superior court is reversed and the cause remanded, with directions to issue the writ of mandamus as prayed.
Reversed and remanded, with directions.